Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the filing of 5-13-2022. Claims 21, 23-28, 32 and 34-53 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 21, 23-28, 32 and 34-53 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. ("Evans” 8160979 B1) in view of Finn et al. (“Finn” 20090271205 A1) and Quast et al. (“Quast” 20150172463 A1). 

Claim 21: Evans discloses a system for presenting a virtual assistant to a user, comprising:
A memory comprising executable instructions;
A processor configured to execute the executable instructions and cause the system to: Process input from a user (abstract and Column 2, Lines 48-57; process user question);
Identify and present a virtual assistant to the user (Column 6, Lines 31-36; present assistants);
Formulate a response to the input from the user (Column 2, Line 48-Column 3, Line 6; provide response);
Evans may not explicitly disclose having attributes related to characteristics of the user; To expound on the virtual assistant functionality Finn is provided. Finn provides a virtual system for user assistants via avatars, further the system allows selection of a CSR avatar based on profile/preferences or prior history (attributes) (Paragraphs 29, 34 and 43). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique for a similar device and provide the ability to select a preferred agent for help. One would have been motivated to provide this functionality because it delivers users an enhanced experience for areas of interest.
Additionally, Evans may not explicitly disclose observe user activity to learn characteristics of the user;
Automatically customize the virtual assistant to include attributes related to characteristics of the user based on the learned characteristics and the response to the input; and provide the response to the input to the user wherein the response is presented by the customized virtual assistant.
Quast provides a virtual assistant system, further the system allows for observation of user interactions (history) and interest (Paragraph 112-113) in order to provide an automated (Paragraph 218) and customized virtual assistant for responses (Paragraphs 94, 137, 141, 147 and 150). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique for a similar device and provide the ability to observe and customize a virtual assistant as taught by Quast. One would have been motivated to provide this functionality because it expands the virtual assistant operability and offers enhanced interaction experience.
Claim 23: Evans, Finn and Quast disclose a system of claim 21, wherein the executable instructions further cause the system to provide a virtual assistant trainer interface (Evans: Column 4, Lines 57-61). 
Claim 24: Evans, Finn and Quast disclose a system of claim 21, wherein the memory further stores executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: identify one or more pieces of contextual information, wherein the attributes of the customized virtual assistant are based on identified pieces of contextual information (Evans: Column 6, Lines 31-36; happy customization in response to correct match context, Finn: Paragraph 43 and Quast: Paragraph 292).  
Claim 25: Evans, Finn and Quast disclose a system of claim 21, wherein the memory further stores executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: provide multiple ones of the customized virtual assistants in response to a user input (Evans: Column 2, Line 48-Column 3, Line 12 and Finn: Paragraphs 29 and 43).
Claim 26: Evans, Finn and Quast disclose a system of claim 25, wherein the memory further stores executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: manage conversations between customized virtual assistants (Evans: Column 5, Lines 11-29). 
Claim 27: Evans, Finn and Quast disclose a system of claim 26, wherein different characteristics of multiple customized virtual assistants comprise at least one of different task mappings, different language models, different types of functionality, different visual appearances, different audible manners of output, different levels of security, different levels of training, or different languages in which the multiple virtual assistants communicate (Evans: Column 2, Lines 31-65 and Column 6, Lines 43-60; provides task mapping (i.e. HR issues or legal issues) and presentation can differ and Finn: Paragraphs 31, 36 and 47).
Claim 28: Evans, Finn and Quast disclose a system of claim 21, wherein the memory comprises one or more portioned memory stores comprising at least one of a virtual assistant conversation data store, a user characteristic data store, a context data store, and a virtual assistant data store (Finn: Paragraph 36). 
Claim 32 is similar in scope to claim 21 and therefore rejected under the same rationale.
Claim 33 is similar in scope to claim 22 and therefore rejected under the same rationale. 
Claim 34 is similar in scope to claim 23 and therefore rejected under the same rationale. 
Claim 35 is similar in scope to claim 24 and therefore rejected under the same rationale. 
Claim 36 is similar in scope to claim 25 and therefore rejected under the same rationale. 
Claim 37 is similar in scope to claim 26 and therefore rejected under the same rationale. 
Claim 38 is similar in scope to claim 25 and therefore rejected under the same rationale. 
Claim 39 is similar in scope to claim 27 and therefore rejected under the same rationale. 
Claim 40 is similar in scope to claim 28 and therefore rejected under the same rationale. 
Claim 41: Evans, Finn and Quast disclose a system of claim 21, wherein the learned characteristics comprise a
manner of audible output of the virtual assistant based on the manner of speech that the user used during a conversation (Quast: Paragraphs 81 and 149-150; tone of assistant based on information obtained from profile including dialogue history).
Claim 42: Evans, Finn and Quast disclose a system of claim 21, wherein the executable instructions further cause
the system to: update the customized virtual assistant based on further observation of the user activity (Quast: Paragraphs 81, 112-113 and 149-150; updates based on information obtained from profile including dialogue history).
Claim 43 is similar in scope to claim 41 and therefore rejected under the same rationale.  
Claim 44 is similar in scope to claim 42 and therefore rejected under the same rationale.  

Claim 45 is similar in scope to claim 32 and therefore rejected under the same rationale.  
Claim 46 is similar in scope to claim 34 and therefore rejected under the same rationale. 
Claim 47 is similar in scope to claim 35 and therefore rejected under the same rationale.  
Claim 48 is similar in scope to claim 36 and therefore rejected under the same rationale.  
Claim 49 is similar in scope to claim 37 and therefore rejected under the same rationale.  
Claim 50 is similar in scope to claim 39 and therefore rejected under the same rationale.  
Claim 51 is similar in scope to claim 40 and therefore rejected under the same rationale.  
Claim 52 is similar in scope to claim 41 and therefore rejected under the same rationale.  
Claim 53 is similar in scope to claim 42 and therefore rejected under the same rationale.  


 Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. Quast provides a customized assistant which is based on an obtained user profile. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
7970663 B2 Method of calculating an estimated market value of a character Ganz et al. (Column 2, Lines 30-47)

Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY-FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178   
7-25-2022